Citation Nr: 1418928	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  08-25 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in April 2012 for further development.  


FINDING OF FACT

The Veteran's service connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for assignment of a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.3, 4.7, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  

In this case, the Veteran is service connected for coronary artery disease (rated 60 percent disabling), diabetic nephropathy (rated 30 percent disabling), splenectomy (rated 20 percent disabling), diabetes mellitus type 2 (rated 20 percent disabling), polyneuropathy of the left upper extremity (rated 20 percent disabling), peripheral neuropathy of the right upper extremity (rated 20 percent disabling), hairy cell leukemia (rated 10 percent disabling), peripheral neuropathy of the left lower extremity (rated 10 percent disabling), peripheral neuropathy of the right lower extremity (rated 10 percent disabling), residual scar coronary artery bypass grafting (noncompensable), and erectile dysfunction (noncompensable).  His combined rating is therefore 90 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran meets the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).
 
The Board notes that it remanded the claim in April 2012 so that the Veteran could undergo a VA examination.  This occurred in June 2012, and the VA examiner opined that the Veteran's coronary artery disease, diabetes, diabetic neuropathy, and diabetic nephropathy would prevent the him from obtaining physical work, but would not preclude sedentary employment.  However, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

In this case, the RO issued an October 2012 rating decision in which it increased the Veteran's rating for coronary artery disease from 30 percent to 60 percent, effective July 12, 2012.  The June 2012 examiner therefore rendered his opinion prior to the increase in severity of the Veteran's coronary artery disease.  

Rather than remand for another VA examination, the Board notes that in the Veteran's September 2006 claim, he reported that he last worked in 1994, for Duke Power/Oconee Station as an Equipment Maintenance Technician.  This does not appear to be a job consistent with sedentary employment.  Moreover, neuropathy in every extremity would seem to preclude him from performing duties as a maintenance technician.  Moreover, as the Veteran has not completed high school and listed no other education, training or specialized skills on his September 2006 VA Form 21-8940, it does not appear that he would be considered qualified for office work or similar sedentary employment.  The Board further notes that many unskilled positions require, at minimum, some standing (such as working at a grocery or in retail).  It is fairly clear that even this low level of physical activity, merely prolonged standing, would not be possible for the Veteran. 

Finally, the Social Security Administration has found the Veteran to be disabled due to hairy cell leukemia (noting that the disability produces "chronic fatigue, deficiencies in concentration and immunological deficiencies which prevent [the Veteran] from performing even sedentary work for six to eight hours a day, five days a week."   

In this case, the service-connected disabilities are extensive and relate to serious disabilities.  Therefore, with resolution of doubt in the Veteran's favor, it is reasonable to infer from the record that, in combination the service-connected disabilities preclude substantially gainful employment here.  

The grant of a TDIU constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.
 

ORDER

A TDIU is granted, subject to regulations applicable to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


